Citation Nr: 0121941	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served as a member of the National Guard from 
January 1979 to July 1983.  He is service connected for 
headaches as a residual of a head injury which occurred 
during a period of inactive duty for training on September 
20, 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant has perfected his appeal with 
regard to a January 2000 RO rating decision which denied 
entitlement to TDIU.  As addressed below, the appellant has 
initiated an appeal with regard to a February 2001 RO rating 
decision which declined a rating in excess of 30 percent for 
headaches.


REMAND

The appellant complains of a severe headache disorder, 
occasionally accompanied by symptoms of photophobia, vision 
loss, phonophobia, nausea and/or vomiting, which occurs at 
least 3-4 times per week and sometimes on a daily basis.  He 
has stated that his headache disorder led to his retirement 
from the Alabama Power Company and formed the basis for his 
award of disability benefits from the Social Security 
Administration (SSA).  However, his worker compensation 
records reveal that he was advised to retire due to a non-
service connected carpal tunnel syndrome and lumbar spine 
disability.  Similarly, SSA records reveal that his 
disability determination was based upon a primary diagnosis 
of herniated disc and a secondary diagnosis of carpal tunnel 
syndrome.  In fact, his SSA application includes his report 
that his headache disorder "[d]oes not affect most of the 
time.  Have to lie down when dizzy or have a headache."  

A May 2000 letter from Curtis M. Graf, M.D., opines that the 
appellant is "unable to work in light of the frequency and 
severity of his headaches which also impair his vision."  In 
a July 2000 letter, Robert L. White, M.D., stated "I agree 
with Dr. Graf that, with this problem with the head pain and 
ischemic symptoms of such severity, [the appellant] cannot 
hold down gainful employment."  These findings, however, 
appear to conflict with VA clinical records during the appeal 
period which reveal assessments of "migraine, asymptomatic 
taking butalbital," pulsatile headaches which have 
"responded well to imitrex" and "stable" migraine 
disorder.

In January 2001, the appellant underwent VA neurological 
examination with benefit of review of the claims folder.  The 
examiner noted that Drs. Wright and Graft considered the 
appellant unable to work due to his severe headache disorder.  
The examiner also noted a history that the appellant "has 
not been able to work since 1992 due to his headaches and 
blinding spells."  It does not appear from the examination 
report that VA clinical records and SSA records were 
considered in an apparent conclusion that the appellant was 
"[u]nable to work and considered disabled" due to his 
headache disorder.

The Board is of the opinion that the RO should obtain 
complete treatment records from Drs. Wright and Graft as well 
as current VA clinical records.  Thereafter, the RO should 
schedule the appellant for VA neurological examination, with 
benefit of review of the claims folder, to reconcile the 
conflicting assessments of record.  On remand, the RO should 
also consider whether any additional development is warranted 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

The Board next notes that, in a rating decision dated in 
February 2001, the RO declined a rating in excess of 30 
percent for headaches.  In an informal hearing presentation 
dated in July 2001, the appellant's local representative 
submitted a timely Notice of Disagreement (NOD) with this RO 
decision.  This issue is remanded to the RO for issuance of a 
Statement of the Case (SOC) in order to afford the appellant 
the opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet.App. 238 (1999).


Accordingly, this case is REMANDED for the following action:

1.  The RO should request the appellant's 
complete medical records from Drs. Wright and 
Graft since October 1999.  The RO should also 
request the appellant to identify any 
pertinent treatment records from any other 
private providers of treatment that are not 
currently associated with the claims folder.  
After obtaining any necessary releases, the 
named providers should be requested to provide 
copies of all records pertaining to treatment 
of the appellant since October 1999.

2.  The RO should obtain the appellant's VA 
clinical records since October 2000.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001) are fully complied with and satisfied. 

4.  Following completion of the foregoing 
development, the RO should then schedule the 
appellant for VA neurological examination in 
order to determine the severity of his 
headache disorder.  The examiner should obtain 
relevant history from the appellant regarding 
the frequency, duration and severity of his 
headache disorder and review the entire claims 
folder.  Thereafter, the examiner should 
reconcile the conflicting assessments of 
record and express an opinion as to whether it 
is at least as likely as not that the 
appellant's headache disorder is of sufficient 
severity to preclude him from substantially 
gainful employment.  The claims folder and a 
copy of this remand must be made available to 
the examiner prior to the examination for 
review.

5.  Thereafter, the RO should readjudicate the 
claims for an increased rating and for 
entitlement to TDIU.  If the claim for an 
increased rating is denied, the RO should 
furnish the veteran and his accredited 
representative an SOC which advises him of the 
Reasons and Bases for declining an evaluation 
in excess of 30 percent for headaches.  The 
appellant should be afforded the opportunity 
to respond to the SOC and advised of the 
requirements necessary to perfect his appeal.  
If the TDIU claim continues to be denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


